Citation Nr: 9908644	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-21 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for post-operative 
residuals of ingrown toenails of both great toes, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision which denied 
the veteran's claim of service connection for a knee 
disability, and denied a claim for a disability rating in 
excess of 10 percent for a lumbosacral strain.  (Language 
used in the April 1994 decision suggested that a 20 percent 
rating had been earlier assigned for the low back disorder, 
but such an action had not previously occurred; the effect 
was to confirm and continue a previously assigned 10 percent 
rating.)  By this same decision, an increased (10 percent) 
rating was granted for post-operative residuals of ingrown 
toenails of the great toes.

The question of entitlement to service connection for a left 
knee disability was also developed for appellate review, but 
the veteran appeared at a June 1996 hearing and made it clear 
that he desired to pursue service connection for his right 
knee only.  Consequently, the issues on appeal are those 
identified on the title page of this decision.  

(The issue of entitlement to an increased rating for the 
veteran's lumbosacral strain will be addressed in the remand 
that follows this decision.)


FINDINGS OF FACT

1.  No competent medical evidence has been submitted that 
tends to show that a right knee disorder is attributable to 
military service or events coincident therewith.

2.  Symptoms due to toenail disability include thickening, 
discoloration, and deformities of the toenails of the left 
and right great toes, and fungus infections of the nails.  
However, they do not amount to functional impairment that 
equates to greater disability than contemplated by a 10 
percent rating.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  A rating greater than the assigned 10 percent evaluation 
for service-connected toenail disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71, 
4.118 (Diagnostic Codes 5003, 5278, 5281, 5283, 5284, 7803, 
7804, 7805, 7806, 7819) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Knee Disorder

The veteran and his representative contend that the veteran's 
right knee disorder was brought about by his military 
service.  Specifically, they allege that the veteran injured 
his right knee when he fell while carrying a heavy container 
of floor wax while unloading a truck in service.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim  need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  This third element may also be 
established by the use of statutory presumptions.  38 C.F.R. 
§ 3.307, 3.309 (1998).

The veteran's service medical records, including an April 
1968 separation examination, are negative for complaints, 
diagnoses, and/or treatment for right knee problems.  
Moreover, a review of the veteran's voluminous post-service 
records reveals no complaint, diagnosis, or treatment for a 
right knee disorder until March 1993--almost twenty five 
years after his separation from military service. 

Specifically, a March 1993 VA treatment record shows that the 
veteran had recently fallen and injured his right knee.  On 
examination, the right knee was swollen but without localized 
tenderness.  A March 1993 X-ray revealed no significant bony 
pathology but suggested a possible small joint effusion/soft 
tissue edema.  Thereafter, VA treatment records dated from 
March 1993 to June 1996 show the veteran's complaints, 
diagnoses, and treatment for right knee pain.  The subsequent 
diagnoses included internal derangement of the right knee and 
arthritis.  The treatment records also include the veteran's 
claim that he had originally injured his right knee in 
service when he fell loading a heavy container.  He also 
claimed that this was the same injury that lead to chronic 
low back disability for which service connection has been 
granted.  See VA treatment records dated in March 1993, June 
1993, June 1994, March 1995, August 1995, December 1995, 
January 1996, and March 1996.  Additionally, at a March 1994 
VA orthopedic examination, the veteran complained of 
recurrent right knee pain and swelling since a fall in 1966.  
Examination of the right knee was normal (No effusion, 
ligaments were intact, and range of motion was from 0 to 130 
degrees).  However, the examiner diagnosed right knee 
patellofemoral syndrome.

Thereafter, the veteran and his wife appeared for a personal 
hearing at the RO in June 1996.  The veteran testified that 
he injured his right knee when he fell carrying a heavy 
container of floor wax while unloading a truck.  At the time 
of his injury he was stationed at Lackland Air Force Base in 
Texas.  He said that he reported to sick call where he had 
cold compresses placed on his knee.  He thereafter had 
informal follow-up visits at a clinic.  Following the injury, 
he experienced knee instability that caused him 
incapacitating pain.  The veteran testified that he currently 
had problems with pain, swelling, and instability.  He 
reported that, following service, he periodically sought 
medical treatment for his right knee.  However, when 
examined, X-rays were normal and the knee had normal motion.  
The veteran testified that, approximately three to four days 
a month, he does something to aggravate his right knee.  
Additionally, he reported that his right knee periodically 
swells.  He also testified that he used his back disability 
medication to help with his right knee.

The veteran's wife testified that they had been married for 
22 years and that the veteran's right knee had become worse 
over that time.  Specifically, she reported that long periods 
of standing and sitting, as well as any activity, caused the 
veteran to experience right knee pain.  The veteran's wife 
also stated that she recalled the veteran having right knee 
problems when they were first married in the early 1970's--a 
few years after his separation from service.

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between the veteran's currently diagnosed 
right knee disorder (internal derangement, arthritis, and/or 
patellofemoral syndrome) and military service.  Likewise, no 
medical opinion has been presented that tends to show a 
relationship between any claimed disability and the veteran's 
complaints of continued symptoms since service.  Evidence 
showing a medical diagnosis more than a year following the 
veteran's release from military service is not helpful to the 
veteran's claim of service connection, except that such 
evidence does indeed confirm that the veteran experienced 
post-service disability.  Caluza, supra; §§ 3.307, 3.309 
(where a veteran served ninety days or more during a period 
of war, and arthritis is manifested to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service).  The 
presumption of § 3.307 is rebuttable by affirmative evidence 
to the contrary.  However, because the veteran was first 
diagnosed with arthritis in June 1994--26 years after 
service, this presumption does not aid the veteran in his 
attempt to submit a well-grounded claim.  

The Board has considered the veteran's own opinion regarding 
the etiology of right knee disability.  However, neither his 
nor his wife's statements can provide the requisite medical 
nexus.  While the veteran and his wife are competent to 
provide information as to the visible symptoms the veteran 
experienced during and after service, neither the veteran nor 
his wife has been shown to be competent to provide the 
medical opinion evidence necessary to make the veteran's 
claims of service connection well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, No. 97-62 ( U.S. Vet. 
App. Mar. 25, 1998).  Furthermore, the Board is not required 
to accept evidence (such as the statements recorded at the 
March 1994 VA examination and June 1993 and March 1995 VA 
treatment records) that is simply information recorded by a 
medical examiner, unenhanced by medical opinion.  LeShore v. 
Brown, 8 Vet.App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).  Therefore, because no competent medical 
evidence has been presented to link currently diagnosed 
problems to service, his claim is not well grounded.  

The representative has requested consideration of reasonable 
doubt; however, this principle does not apply until the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


Increased Rating for Toenail Disability

The veteran and his representative contend that the veteran's 
service-connected toenail disability is manifested by 
increased symptomatology that warrants the assignment of an 
increased rating.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The Board notes that the veteran's service medical records 
show his complaints and treatment for ingrown toenails 
beginning in December 1966.  See service medical records 
dated in December 1966, March 1967, May 1967, July 1967, and 
December 1967.

More recently, the veteran appeared at a VA examination in 
March 1994.  At that time, he complained that residuals of 
his service-connected toe disability consisted of left great 
and right great toenail deformities.  He also complained of 
chronic pain since surgery in 1966, as well as bilateral foot 
pain and swelling since 1974.  On examination, he had pes 
planus.  However, the feet had full range of motion in the 
subtalar and midtarsal regions.  Examination of the left and 
right great toes revealed thickening, discoloration, and 
deformities of the toenails bilaterally.  X-rays of the feet 
did not show osteoarthritic changes.  The diagnosis was post-
operative deformities of the toenails of the left and right 
great toes and fungus infection of the nails.

Additionally, the Board notes that, while the record on 
appeal contains VA treatment records dating back to October 
1968, the most recent of which are dated from March 1993 to 
June 1996, these more recent records do not show difficulties 
with the great toenails.  

The veteran and his wife appeared for a personal hearing at 
the RO in June 1996.  The veteran complained that he had 
abnormal growths of the great toes of both feet since his 
surgery in service and that this had caused daily bilateral 
foot pain.  Moreover, he reported that wearing certain types 
of shoes increased his pain and he was therefore restricted 
in what he could wear.  Additionally, prolonged standing and 
walking aggravated his foot pain.  The veteran also reported 
that he had great difficulty trimming his toenails.  
Moreover, the veteran reported that his toenails were 
deformed, discolored, and the surrounding skin frequently 
became infected from both the toenails becoming ingrown and 
the steps he took to cut the toenails.

The veteran's wife testified that the veteran had extensive 
scar tissue formation on the great toes, as well as 
excessively thick toenails,  She thereafter reported that the 
foregoing caused difficulty when trimming the toenails.  She 
then testified that she took care of the veteran's feet by 
trimming his nails.  She reported that, because the thickened 
toenails made trimming very difficult, she had to be very 
careful not to cut the veteran.  Moreover, she reported that 
the veteran experienced foot pain when wearing certain types 
of shoes. 

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based, as 
far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
However, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  Additionally, although regulations 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran has been service connected for post-operative 
residuals of ingrown toenails of the big toes which were 
found to be 10 percent disabling under Diagnostic Code 5299-
5284.  See 38 C.F.R. §§ 4.20, 4.27 (1998).  Given this award, 
the veteran will only be entitled to an increased rating 
under the Diagnostic Codes used to rate the foot and toes if:  
he has amputation of the great toe (Diagnostic Code 5171); he 
has severe flatfoot (Diagnostic Code 5276); he has claw foot 
(pes cavus) with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to a right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
(Diagnostic Code 5278); moderately severe malunion or 
nonunion of tarsal or metatarsal bones (Diagnostic Code 
5283); or other moderately severe foot injuries (Diagnostic 
Code 5284).  38 C.F.R. § 4.71a (1998).

The term "moderately severe" as used in Diagnostic Code 
5284 is not defined by regulation.  However, as reported 
above, the overall regulatory scheme relating to the feet and 
toes contemplates 20 percent ratings in cases where problems 
include dorsiflexion of all toes unilaterally and marked 
tenderness under the metatarsal heads.  See Diagnostic Code 
5278 (no more than 10 percent is warranted even if the great 
toe is dorsiflexed).  A 20 percent rating may also be 
assigned when there is moderately severe malunion or nonunion 
of the tarsal or metatarsal bones.  See Diagnostic Code 5283.  
However, the record does not suggest that the veteran's 
disability approximates such a degree of severity.  

The veteran has complained of swelling, a skin problem, and 
chronic pain.  Moreover, on examination in March 1994, there 
was thickening, discoloration, and deformities of the 
toenails of the left and right great toes as well as a 
history of toenail fungus infections.  However, the March 
1994 examiner also reported that the veteran had full range 
of motion in the subtalar and midtarsal regions of the feet 
and X-rays of the feet did not show osteoarthritic changes.  
Additionally, while the veteran and his wife testified that 
the veteran had a history of chronic foot and great toe pain, 
foot and great toe swelling, and repeated great toe 
infections due to having chronic ingrown toenails, VA 
treatment records dated from 1993 to 1996 show no complaints, 
diagnoses, or treatment for his toenail disability.  
Therefore, the Board finds that while the term "moderately 
severe" is not defined by regulation, when compared with 
other comparable ratings for the toes, this term must be 
understood to require more than the type of problems 
experienced by the veteran.  As suggested by the reference to 
Diagnostic Code 5278 above, even dorsiflexion of the great 
toe warrants no more than a 10 percent rating.  See 
Diagnostic Code 5278.  Consequently, an increase under 
Diagnostic Code 5284 is not warranted.  See also 38 C.F.R. § 
4.14 (1998).  Furthermore, the Board notes that any 
functional loss attributable to pain on use has been 
considered in arriving at the current assessment.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998); Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  Accordingly, the Board finds that the 10 percent 
rating currently assigned the veteran pursuant to Diagnostic 
Code 5284 takes into account his complaints of pain and 
compensates him for it as being "moderately" disabling.

The Board has also considered the potential applicability of 
Diagnostic Code 5278 and Diagnostic Code 5283.  However, the 
record on appeal is devoid of any evidence of the veteran's 
service-connected disability including the foregoing 
problems.  See March 1994 foot X-ray.  Consequently, an 
increased schedular rating is not warranted for the veteran's 
service-connected toenail disability.

The Board's analysis of the toenail disability does not end 
with Diagnostic Codes 5278, 5283, and 5284.  The Board notes 
that the veteran's service-connected toenail disability has 
been specifically defined by the RO as including "post-
operative residuals."  Therefore, the Board will examine 
whether he is entitled to an increased rating for the 
skin/toenail abnormalities both complained of at his June 
1996 personal hearing and seen at his March 1994 VA 
examination.  However, the Board notes that, given the 10 
percent disability rating currently assigned the veteran's 
service-connected toenail disability, he will only be 
entitled to an increased rating under the Diagnostic Codes 
used to rate skin disorders if Diagnostic Code 7806 (eczema) 
applies (The maximum disability rating for scars under 
Diagnostic Codes 7803 and 7804 is 10 percent).  Under 
Diagnostic Code 7806, a 10 percent evaluation is warranted 
for eczema with exfoliation, exudation, or itching if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration, or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or a condition that 
is exceptionally repugnant.  38 C.F.R. § 4.118 (1998).

However, after review of the claims file, the Board finds 
that the objective findings on examination do not demonstrate 
that an increased rating is warranted under Diagnostic Code 
7806.  Specifically, while the March 1994 VA examiner 
reported left and right great toenail thickening, 
discoloration, and deformities, no exfoliation, exudation, or 
itching was reported.  Therefore, the veteran also does not 
meet the criteria under Diagnostic Code 7806 for an increased 
rating.


ORDER

Service connection for a right knee disorder is denied.

An increased rating for post-operative residuals of ingrown 
toenails of both great toes is denied.


REMAND

Turning to the issue of entitlement to an increased rating 
for lumbosacral strain, the Board notes that the RO has 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  See RO decision entered in August 
1968.

At the March 1994 VA examination, the veteran complained of 
low back pain since injuring his back in service in 1966 
while lifting a heavy metal can.  He reported that prolonged 
sitting and bending, as well as lifting, aggravated his back 
pain.  On examination, the veteran's back had a normal 
lordosis when standing without body list or muscle spasm.  
The range of motion of the veteran's lumbodorsal spine was as 
follows:  forward flexion to 80 degrees; backward extension 
to 30 degrees; left and right lateral flexion to 30 degrees; 
and left and right trunk rotation to 45 degrees.  The iliac 
crests were level, legs were equal in length, and no muscle 
atrophy was seen.  Additionally, deep tendon reflexes were 1-
plus and symmetrical bilaterally at the ankles and knees.  
Sensory and vascular examination were also within normal 
limits.  X-rays of the lumbosacral spine showed minimal early 
spondylosis.  The examiner opined that X-rays showed evidence 
of post-traumatic osteoarthritic changes.  The diagnosis was 
recurrent low back strain with early spondylolysis.

Taking the foregoing into account, the Board notes that, 
because the criteria for rating low back strain under 
Diagnostic Code 5295 contemplate debility due to limitation 
of motion, further evidentiary development is yet required.  
Consideration must be given to the degree of functional loss 
caused by pain such as was complained of at the veteran's 
March 1994 VA examination, as well as in his written 
statements to the RO, and personal hearing testimony.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain). 

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  As alluded to above, the difficulty in rating 
functional loss due to pain on use was recognized by the 
Court in DeLuca.  There, the Court noted that the VA 
examination relied upon to rate the veteran's disability had 
merely included findings as to the range of motion at the 
time of the examination without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet.App. 125, 129 (1994), in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required.

When examined by VA, the veteran's complaints of back pain 
were noted, and clinical findings relative to his low back 
were made, but no attempt was made to quantify the veteran's 
pain in terms that can be used to apply pertinent rating 
criteria.  Consequently, it may be said that the examination 
report was not responsive to the mandate in DeLuca.  For 
example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting (such as was 
reported at the veteran's March 1994 VA examination), his 
functional loss due to pain or flare-ups may be comparable to 
a disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

The case is REMANDED for the following actions:

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
low back disorder, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran.  Functional 
loss due to such difficulties should be 
described in terms of additional range-
of-motion loss beyond that which is 
clinically observed, if feasible.  See 
DeLuca, supra.  If this is not feasible, 
then the examiner should say so, and 
explain why.  If the disability 
manifested on examination represents 
maximum disability, the examiner should 
state this.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  If any benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) within 120 days 
from the date of mailing of notice of the decision, provided 
that a Notice of Disagreement concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date that appears on the face of this 
decision constitutes the date of mailing and the copy of this 
decision that you have received is your notice of the action 
taken on your appeal by the Board of Veterans' Appeals.  
Appellate rights do not attach to those issues addressed in 
the remand portion of the Board's decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

